Order entered November 9, 2012




                                               In The
                                     Court of Sppealo
                            jriftb Ototrttt of 1Cexao at Matto
                                       No. 05-12-00667-CR

                             OSE LUIS COVARRUBIAS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                            On Appeal from the 283rd District Court
                                     Dallas County, Texas
                              Trial Court Cause No. F11-00784-T

                                             ORDER
          The Court GRANTS appellant's October 16, 2012 motion to supplement the clerk's

record.

          We ORDER the Dallas County District Clerk to file a supplemental clerk's record within

FIFTEEN DAYS from the date of this order that includes the motion for continuance.

          We ORDER the Clerk of the Court to send a copy of this order to Gary Fitzsimmons,

Dallas County District Clerk, and counsel for all parties.




                                                        C//9f/1-gL,   74y/eA4J
                                                      LANA MYERS
                                                      JUSTICE